case i§isg_'§¥f€§§¥¥fb)t€ BSSHH§HEY‘? Fil'ee§ 8$/8§/£3 §§ §116’€£

_ UNITED STATES

SECURIT|ES AND EXCHANGE CON|N!ISS|ON

100 F STREET, N.E.
WASH|NGTON, D.C. 2054-9

 

DlViSiON OF
EN FORCEMENT
Kevin C. Lomb:\rdi
Tria! A¢torney
I)ireet Dial: 202-551-8753
Facsilnile: 202-772-9291
lombardik@sec.gov

 

April 2, 2019

Chainbers, The Honorable Denise L. Cote
Daniel Patrick Moynihan United
States Courthouse
500 Pearl Street
New York, NY 10007-1312
Tel: (212) 805-0202

 

 

Re'. SEC v. Longfin Corp., et af., No. 1:18-cv~0297'7

Dear Judge Ccte:

Plaintiff Securities and Exchange Commission (“SEC” or “Cornmission”), With
the consent of Defendants Andy Altahawi, Suresh Tarnrnineedi, and Dorababu
Penurnarthi, hereby requests that the Court (l) stay proceedings against Defendants
Tarnrnineedi and Penuinarthi and (2) permit the deposition of Defendant Altahawi to take
place on April 29, 2019 or another mutually agreed date on or before May 3, 2019.

Counsel for the SEC and Defendants Tarnrnineedi and Penurnarthi have reached
settlements in principle that Would resolve all of the SEC’s claims against both
Defendants. The settlements remain subject to approval by the Cornmission.
Accordingly, the SEC, With the consent of Defendants Tarnrnineedi and Penurnarthi,
requests that the Court stay all proceedings as to these Defendants. Counsel for the SEC
expects Cornrnission action Within 60 days.

Before the government Shutdown in late Decernber and January, fact discovery
Was set to close on February 15, 2019. (ECF No. 7'4.) The Court, at the request of the
SEC and by order filed on January 10, 2019, extended this deadline by the period of the
shutdown (Which Was 30 days from Thursday, Decernber 27, 2018 through Friday,
January 25, 2019) plus an additional 30 days. (ECF No. 85.) As calculated by counsel
for the SEC and Defendant Altahawi, fact discovery closes on April 16, 2019. Connsel
initially anticipated scheduling the deposition of Altahawi before that date.

Counsel for the SEC and Defendant Altahawi are engaged in active settlement
negotiations, Which include participation by new counsel retained by Defendant Altahawi

 

€§§§ titt:€\¥:€§§¥¥:€t€ B€€aa§at§? alessi/asia Bas§zaz
The Honorable Denise L. Cote
April 2, 2019
Page -2-

in a related matter. Undersigned counsel and counsel for Defendant Altahawi are each
out of the office on pre-planned vacations during the Week of April 15, 2019

through April 19, 2019. With the Court’s permission, the parties tentatively have agreed
to conduct the deposition of Altahawi on April 29, 2019 and in no event later than l\/Iay 3,
2019.

This is the third request for an extension of time to complete fact discovery.
Previously, the Court granted the parties’ joint motion to extend fact discovery to
Febrnary 15, 2019, as Well as other deadlines (ECF No. 74.) Subsequently, the Court
granted the SEC’s motion to extend the new deadlines because of the SEC’s lapse in
appropriations (ECF No. 85.) The parties do not seek to move any other deadlines in
this case. Moreover, the SEC reports that, at this time, the parties do not anticipate the
need for expert discovery in this matter.

Undersigned counsel further notifies the Court that, based on the need to obtain
certain internal approvals, the SEC expects to file further papers related to the defaults of
Longfin and Meenavalli Within 60 days.

Sincerely,

13b/awa

Kevin C. Lombardi
Trial Attorney

!"

07ch 566 /MM?‘/w/§~P< ,¢,.y%¢.,.d` di /¢w~=<
%M%‘{¢ fifty l Xd@ /¢%//M<.:/¢£..(, /if(¢

j

AMM‘V.“" '
/M fn
¢/?‘/¢r

 

 

